 
Exhibit 10.1
 
H.B. FULLER COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
1998 REVISION
 
Second Declaration of Amendment
 
Pursuant to Section 7.10 of the H.B. Fuller Company Supplemental Executive
Retirement Plan--1998 Revision, the Company hereby amends Subsection A. of
Section 7.1 of the Plan to read as follows:
 
“A. The terms ‘Final Average Compensation’ and ‘Credited Service’ shall have the
meanings given them in the H.B. Fuller Company Retirement Plan at the time a
Participant’s eligibility for benefits under this Plan or the amount of such
benefits is being determined; provided, however, that:
 
(1)  Final Average Compensation shall be determined without regard to any
limitation on the maximum dollar amount of compensation taken into account under
the pension plan pursuant to Internal Revenue Code § 401(a)(17) or any similar
provision of law.
 
(2)  Final Average Compensation shall be determined by including amounts that
would have been treated as compensation under the pension plan, but for the fact
that the Participant elected to defer payment of such amounts pursuant to the
H.B. Fuller Key Company Employee Deferred Compensation Plan. Deferred
compensation shall only be treated as compensation when it would have been
received by a Participant had it not been deferred. Payments to a Participant
from the H.B. Fuller Company Employee Deferred Compensation Plan will not be
included in determining the Participant’s Final Average Compensation.
 
(3)  Service with the Company or an Affiliated Organization shall be taken into
account as Credited Service notwithstanding an otherwise applicable limitation
based on the Participant’s nationality or place of residence.”
 
This Amendment shall be effective as of the initial effective date of the H.B.
Fuller Company Employee Deferred Compensation Plan.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 20th day of July, 1999.
 
 
H.B. FULLER COMPANY
 
/s/ Albert P.L. Stroucken                     
Chief Executive Officer
 

--------------------------------------------------------------------------------


 